Oo Oo SS DBD U F&F W KH

mM NH BR BR RO RO ND ORD RO Ome ea ea ea eg
ao yA DN UY Fe WY YY KF DOD DODO CO HD DRO mH BR WHY Bw KF OS

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 1of11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 1 of 11

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

GP Global APAC Pte. Ltd. te

and * IN ADMIRALTY
GP Global ARA BV, *

Plaintiffs, * Civil Action No.
V. *
M/V AMIS INTEGRITY, %
(IMO No. 9732412), its engines,

tackle and apparel, **

Defendant in rem. tr

% * * ro * Xe * * * x * *

[PREPOSEBYORDER GRANTING

EMERGENCY MOTION TO APPOINT

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 1 of 11

 
aa

Oo co ~T DW Ww

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 2 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 2 of 11

MARINE LENDERS SERVICES
AS SUBSTITUTE CUSTODIAN

Plaintiff s GP Global APAC Pte. Ltd. and GP Global ARA BV (collectively
“GP Global”), has made the following recital by and through its attorneys of record
John E. Casperson , Holmes Weddle & Barcott and J. Stephen Simms, Simms
Showers LLP having appeared, now makes the following recitals:

Recitals

1. On January 22 , 2020, GP Global filed its verified Complaint herein,
requesting that the vessel M/V AMIS INTEGRITY (IMO No. 9732412), in rem, its
engines, tackle and other appurtenances (“Vessel’’) be arrested, condemned and
sold to pay Plaintiffs’ claims and for other proper relief.

2. It is anticipated that the Clerk of the Court will be authorized by this
Court to issue a Warrant of Arrest commanding the United States Marshal for this
District to arrest and take the defendant vessel into custody and to detain it in
custody until further order of this Court.

3. It is contemplated that the United States Marshal will seize the

defendant vessel forthwith. Custody by the U.S. Marshal requires the services of

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 2 of 11

 
oO Oo SY DO A F&F WY

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
Zi
28

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 3 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 3 of 11

one or more keepers at a charge of at least $1,200.00 per day per keeper, not
including charges for moorage and the other services usually associated with
safekeeping vessel similar to the defendant Vessel.

4. The defendant vessel is scheduled to arrive at or near the Port of Port
Angeles as early as January 23, 2020. After arrest, it may be necessary to move
the Vessel to the facilities near those of Marine Lenders Services, LLC at 5350
30th Avenue NW, Seattle, Washington, or to other suitable moorage. It may also
be necessary to offload any remaining cargo from the Vessel.

5, Plaintiffs are agreeable to allowing Marine Lenders Services, LLC to
assume the responsibility of safekeeping said vessel and Marine Lenders Services,
LLC has consented to act as custodian of the vessel until further order of this
Court. Fees and expenses to be charged by Marine Lenders Services, LLC will be
substantially less than the cost of leaving the defendant vessel in the custody of the
U.S. Marshal.

6. Buck W. Fowler Jr, Managing Member by declaration, has stated that

Marine Lenders Services, LLC has no interest in the outcome of this lawsuit, can

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 3 of 11

 
bo

At
12
13
14
15
16
17
18
19
20
2
oe
23
24
2
26
27
28

oO Oo ST DO A BSB WF

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 4 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 4 of 11

arrange for adequate facilities and supervision for the proper safekeeping of the
vessel, and has obtained the legal liability insurance through Great American
(Policy No. CL1932503366) with policy limits of not less than $2,000,000 which
is expected to be adequate to respond in damages for loss of or injury to the
defendant vessel resulting from their legal liability or for damages sustained by
third parties due to any acts, faults or negligence of the substitute custodian.
Further, in his declaration, Buck W. Fowler Jr, on behalf of Marine Lenders
Services, LLC has agreed to accept custody of the vessel and its equipment in
accordance with the terms of this Order.

7. In consideration of the U.S. Marshal’s consent to the appointment of
Marine Lenders Services, LLC as substitute custodian, plaintiff agrees to release
the United States and the U.S. Marshal from any and all liability and responsibility
arising out of the care and custody of the defendant vessel and its equipment, from
the time the U.S. Marshal transfers custody of the vessel over to the substitute

custodian, and plaintiff further agrees to indemnify and hold the United States and

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN _- Page 4 of 11

 
Oo Oo SY DBD OO FB WH bo

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 5of11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 5 of 11

the U.S. Marshal harmless from any and all claims whatsoever arising out of the
substitute custodian’s possession and safekeeping of the Vessel.
Order

NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

1. That upon the seizure of the defendant vessel, the Vessel pursuant to
the Warrant of Arrest, the U.S. Marshal for the Western District of Washington is
authorized and directed to surrender custody of the Vessel to Marine Lenders
Services, LLC as substitute custodian herein, and that upon such surrender, the
Marshal shall be discharged from his/her duties and responsibilities for the
safekeeping of the vessel and held harmless from any and all claims arising out of
said custodial services.

Z. That Marine Lenders Services, LLC, as substitute custodian, shall see
to and be responsible for the safekeeping of the defendant Vessel. The duties of
the substitute custodian shall include, but are not limited to, ensuring that there is
adequate, safe moorage for the Vessel. The substitute custodian is not required to

have a person live on board the Vessel, but an officer or authorized agent of the

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 5 of 11

 
oO CO STD DW WT BP WY PHO

NBM NH BR RO NRO RD OR NR ee ea ea
oo 4 DN UU FW NY KF CO OO CO HM NO OR UBB ULDN Ure EC CCD

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 6 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 6 of 11

substitute custodian shall go on board the vessel, from time to time to carry out the
duties of substitute custodian. No other person shall be allowed to enter on the
vessel except as provided for herein or as otherwise expressly authorized by order
of this Court.

3. That the defendant Vessel may be moved by tug or other safe means
from its present moorage to adequate, safe moorage at the facilities of the
substitute custodian or to another suitable location in this District. The substitute
custodian shall notify the office of the U.S. Marshal that the Vessel is to be moved
and shall again notify the office of the U.S. Marshal when the Vessel has been
moved. Once the vessel has been moved to the facilities of the substitute custodian
or other suitable moorage, the defendant vessel shall not be moved again without
further order of the Court.

4, That Marine Lenders Services, LLC, as substitute custodian, may if
necessary offload any cargo aboard the Vessel and arrange for storage of the same

at a suitable storage facility. The substitute custodian shall notify the office of the

[PROPOSED] ORDER GRANTING
EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 6 of 11

 
0 CO WY DR AW B&B WwW BH LE

BM BR BR BRD RD RD BRD OR Oi ia ia ea eae ee
ao aD DW WH FF WY NY KF ODO ODO wo HS OR rH BR BY BB KS OC

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 7 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 7 of 11

U.S. Marshal prior to engaging in any such offloading of cargo and again upon the
completion of any such offloading.

3, That Marine Lenders Services, LLC, as substitute custodian, with
Plaintiffs approval, may permit the Vessel to conduct normal operations while
under Marine Lenders Services LLC custodianship, including fueling, loading,
discharging, cargo handling, repairs, and vessel movement within the District, but
at the risk and expense of the Vessel’s interests. The substitute custodian Marine
Lenders Services, LLC shall ensure that the operations of the Vessel conducted are
normal port operations, i.e., normal cargo operations, both discharging and
loading, repair work, fueling, and vessel movement, and that the Vessel always
remains within the waters of the District, unless and until otherwise ordered by the
Court. The substitute custodian shall notify the office of the U.S. Marshal prior to
engaging in any such loading, fueling and vessel movement and again upon the
completion of such activity.

6. That Marine Lenders Services, LLC, as substitute custodian, may if

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 7 of 11

 
&h W bw

Oo CO ST DH WN

I
12
15
14
15
16
Tr?
18
19
20
21
22
a3
24
25
26
27
28

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 8 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 8 of 11

necessary offload any fuel and arrange for disposal of the same. The substitute
custodian shall notify the office of the U.S. marshal prior to engaging in any such
offloading and again upon the completion of any such offloading.

a That Marine Lenders Services, LLC, as substitute custodian, may, but
is not required to, retain a marine engineer familiar with the vessel and to take him
or her on board the vessel with authorized agents of Marine Lenders Services, LLC
to assist in the securing of the vessel.

8. That Marine Lenders Services, LLC, as substitute custodian, may, but
is not required to, remove those pieces of electronic equipment on board the vessel,
if any, which may be easily removed without damage to the vessel, and that such
removed electronic equipment shall be stored in a safe, secure storage pending
further Order of this Court.

9. That Marine Lenders Services, LLC, as substitute custodian, may, but
is not required to, retain such services as are necessary to clean the interior and / or
exterior of the vessel, remove food products with such services to be performed

under the supervision of the substitute custodian.

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 8 of 11

 
So SS SI BDH A B&B DH BH

NR BH NB BR RD RD RD ND Om i i i a ea ee
ao 4 DO MH FSF YY YY KF DD CO TO HOR UBRlUhRULUhD UL HOC

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 9 of11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 9 of 11

10. That Plaintiffs shall arrange to pay charges for moorage of the vessel
and the fees, costs and legal liability insurance premiums of the substitute
custodian and shall reimburse the substitute custodian for such other costs as may
be incurred in conduction of the inventory of the equipment on board, in securing
the vessel, in having the vessel cleaned, in moving the vessel, and / or in offloading
any cargo or fuel from the vessel.

11. That subject to final approval by the Court, all fees, costs and
expenses incurred by Plaintiffs or the substitute custodian pursuant to the terms of
this Order shall be deemed administrative expenses of the U.S. Marshal.

11. That Plaintiffs’ attorney shall send a copy of this Order to the owner
of the defendant Vessel at the last address known by plaintiff, and to the address
shown on the record of the U.S. Coast Guard by Certified Mail, Return Receipt
Requested.

IT IS FURTHER ORDERED THAT all crew members shall remain on
board the defendant vessel and continue to operate and maintain all ship systems

pending further order of this Court.

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 9 of 11

 
0 Oo ND DH UW B&B WwW BB LY

Me HN NB NH RD NRO RD OND OR mm ei ea
ao aA DN HN FO OY PO RF OOO OUUlUlUmOCOULULUl URN lUlUCUB Uw UUhDUCUCUMrLH

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 10 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 10 of 11

IT IS FURTHER ORDERED that the substitute custodian may permit
boarding and inspection of the defendant vessel by marine surveyors,
representatives of plaintiff, defendant and prospective purchaser’s in order to
determine the vessel’s condition and value at a date and time convenient to the
substitute custodian. All costs of such boardings and inspections shall be paid by
such prospective and third party purchasers directly to Marine Lenders Services,
LLC prior to boarding, such expenses shall not be deemed administrative costs in
custodial herein. All persons entering on board the vessel shall execute a waiver
and release in the form attached hereto. The substitute custodian or its employees
shall be in attendance at all times of such boarding.

It is further requested that the Clerk of this Court deliver three certified
copies of this order to the United States Marshal forthwith.

ad
DATED this 27 day of January, 2020.

Wecek

UNITED STATES DISTRICT COURT JUDGE

 

[PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES

AS SUBSTITUTE CUSTODIAN - Page 10 of 11

 
Oo CO SY DW Ww FBP WY YPN &

Ne NO BN BK BO BO KO RD ORO Om me ee
ao nN DK UO Se WO Nh | —lUCOUlUlUlCUCNOCOUCUCOUlUSNSlUONlCUrNUR Uh ON rH

 

 

Case 2:20-cv-00102-JCC Document 7 Filed 01/22/20 Page 11 of 11
Case 2:20-cv-00102-JCC Document 3-2 Filed 01/22/20 Page 11 of 11

Presented by:

HOLMES WEDDLE & BARCOTT

/s/ John E. Casperson
John E. Casperson, WSBA No. 14292

Eric Siebert, WSBA No. 49994
999 Third Avenue, Suite 2600
Seattle, WA 98104-4011

Ph: 206- 292-8008

Fax: 206-340-0289

Email: esiebert@hwb-law.com
jcasperson@hwb-law.com

/s/ J. Stephen Simms

J. Stephen Simms (pro hac vice
pending)

Simms Showers LLP

201 International Circle, Suite 250
Baltimore, Maryland 21030

Ph: 410-783-5795

Fax 410-510-1789
jssimms@simmsshowers.com

Plaintiffs’ GP Global Counsel

[PROPOSED] ORDER GRANTING
EMERGENCY MOTION TO APPOINT

MARINE LENDERS SERVICES
AS SUBSTITUTE CUSTODIAN

- Page 11 of 11

 
